Defendant was convicted of the crime of obtaining money under false pretenses, the judgment of the court being that he be imprisoned in the state prison for the term of five years. He appealed from the judgment and an order of court denying his motion for a new trial; and upon the issuance of a writ of probable cause he was remanded to the custody of the sheriff pending the hearing of his appeal. Thereafter, and during the pendency of his appeal, as shown by the affidavit of the sheriff, he escaped from custody and thence to the hearing of his appeal has remained at large. Upon the authority of People v. Redinger, 55 Cal. 290, [36 Am. Rep. 32], and People v. Elkins, 122 Cal. 654, [55 P. 599], the attorney-general has moved to dismiss the appeal. That defendant escaped from the lawful custody of the sheriff and is now at large conclusively appears from the affidavit filed in support of the motion. *Page 55 
The case is identical with those above cited, and upon the authority thereof it is ordered that, unless defendant shall within thirty days from the date of the filing hereof surrender to the custody of the sheriff of Kern County, his appeal herein shall, without further order, stand dismissed.